DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misso (US 2012/0259010; published: 10/11/12).
Misso is directed to cationic cosmetic compositions (Title). Misso teaches a body lotion comprising: dipalmitoylethyldimethylammonium chloride (2 wt%), cetyl alcohol (3.44 wt%), isopropyl palmitate (4 wt%) (limitations of instant claims 1-3, 6-8, 11-122, 18-19; Table I). Misso teaches that polyhydric alcohols such as glycerin may be present 
With regards to the viscosity and separation characteristic limitations of instant claims 15-16, the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Misso teaches a composition comprising the same ingredients within the same concentration range as taught by the Applicants and therefore, must necessarily have the same characteristics. Therefore, in view of MPEP §2112, claiming a new property, which is inherently present in the prior art, does not necessarily make the claim patentable.
Therefore, by teaching all the limitations of claims 1-3, 6-8, 10-16 and 18-20, Misso anticipates the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Misso (US 2012/0259010; published: 10/11/12), in view of Jimenez et al. (US 2012/0269867; published: 10/25/12).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Misso is directed to cationic cosmetic compositions (Title). Misso teaches a body lotion comprising: dipalmitoylethyldimethylammonium chloride (2 wt%), cetyl alcohol (3.44 wt%), isopropyl palmitate (4 wt%) (limitations of instant claims 1-3, 6-8, 11-122, 18-19; Table I). Misso teaches that polyhydric alcohols such as glycerin may be present in a range from 0.1-40%, by weight of the composition (limitation of instant claims 1 and 10; [0035]). Misso teaches that the abovementioned compositions have a pH ranging from 5.0-6.5 (limitation of instant claims 14 and 20; [0019]). Misso teach that incorporation of desquamation agents such as lactic acid are optionally included (limitation of instant claim 13; [0048]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Misso does not specifially teach wherein the emulsifying system of the composition comprises cetearyl alcohol and cetereth-20, as required by instant claims 4-5 and 9.  However, this deficiency is cured by Jimenez et al.
	Jimenez et al. is directed to topically applied formulatons. Jimenez et al. teach that topical formulations can include fatty alcohols such as cetyl alcohol, stearyl alcohol 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Misso and Jimenez et al are each directed to topically applied compositions.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate other fatty alcohols such as cetearyl alcohol, cetyl alcohol, stearyl alcohol and ceteareth-20 within the claimed concentration range, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  Such would achieve the predictable result of obtaining a composition suitable for topical cosmetic application.
With regards to instant claim 17, it would have been prima facie obvious for a person of ordinary skill in the art to contact the abovementioned ingredients in order to formulate a composition comprising such ingredients, as such was a common procedure for make a composition.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617